             Case 2:18-cv-04521-JDW Document 27 Filed 08/28/19 Page 1 of 2




 1   Alla Gulchina, Esq.
     Price Law Group, APC
 2   86 Hudson Street
 3   Hoboken, NJ
     T. (818) 600-5566
 4   E. alla@pricelawgroup.com
     Attorneys for Plaintiff,
 5   David Gibson
 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 8

 9

10
                                                        Case No.: 2:18-cv-04521-JS
11      David Gibson,
12                      Plaintiff,

13             vs.
                                                        JOINT STIPULATION OF DISMISSAL
14                                                      WITH PREJUDICE
15      Navient Solutions, LLC,
                    Defendant.
16

17

18
                     Plaintiff, David Gibson, by and through his attorneys, Price Law Group, APC,
19
     and Defendant, Navient Solutions, LLC, by and through its attorneys Stradley Ronon
20

21   Stevens & Young, LLP, hereby stipulate to dismiss Plaintiff’s claims against Navient

22   Solutions, LLC, with prejudice, with each party to bear their own costs and attorneys’ fees.
23

24

25

26
27

28
              Case 2:18-cv-04521-JDW Document 27 Filed 08/28/19 Page 2 of 2




 1

 2   Dated: August 28, 2019
 3   Price Law Group, APC                            Stradley Ronon Stevens & Young
 4                                                   LLP
     /s/ Alla Gulchina                               /s/ Mark D. Villanueva, Esq.
 5   Alla Gulchina, Esq.                             Mark D. Villanueva, Esq.
     86 Hudson Street                                Thomas F. Lucchesi, Esq.
 6   Hoboken, NJ 07030                               2005 Market Street, Suite 2600
 7   T. (818) 600-5566                               Philadelphia, PA 19103
     alla@pricelawgroup.com                          T. (215) 564-8159
 8   Attorneys for Plaintiff,                        mvillanueva@stradley.com
     David Gibson                                    tlucchesi@stradley.com
 9                                                   Attorneys for Defendant,
                                                     Navient Solutions, LLC
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
